Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 13-20 allowed.
Claims 2-4 and 8-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art discloses A lightweight vehicle, said lightweight vehicle comprising: a universal assembly platform, the universal assembly platform comprising: a main vehicle chassis structure; a floorboard disposed over a top of the main vehicle chassis structure and defining a floor surface of the lightweight vehicle; and at least one energy cell reservoir disposed below the floorboard. a front suspension connected to the universal assembly platform; a rear suspension connected to the universal assembly platform; at least one prime mover energy cell disposed within the at least one energy cell reservoir such that the at least one prime mover energy cell is disposed beneath the floorboard; an electric motor electrically connected to the at least one prime mover energy cell; the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with a forward facing front seat mounted to universal assembly platform; and a forward facing rear seat mounted to the universal assembly platform rearward of the forward facing front seat as required by Claim 13.
Claims 14-20 depend from Claim 13.
Although the prior art discloses the claimed subject matter of Claims 1 and 7, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with the floorboard comprising the at least one energy cell reservoir recessed therein such that the at least one energy cell reservoir is disposed beneath the floor surface as required by Claims 2 and 8 or wherein the main vehicle chassis structure comprises a corrugated unibody floor pan having a plurality of raised ridges with recessed channels formed therebetween, and wherein the at least one energy cell reservoir comprises at least one of at least one of the channels and at least one of the ridges such that the at least one energy cell reservoir is disposed beneath the floor surface as required by Claims 3 and 9.
Claim 4 depends from Claim 3 and Claim 10 depends from Claim 9.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lan (2003/0029652).
Consider Claim 1, Lan discloses a universal assembly platform for lightweight vehicles, said platform comprising: a main vehicle chassis structure (4); a floorboard (6) disposed over a top of the main vehicle chassis structure and defining a floor surface of a lightweight vehicle assembled utilizing the universal assembly platform; and at least one energy cell reservoir (between side frame plates 41) disposed below the floorboard, the at least one energy cell reservoir structured and operable to retain at least one prime mover energy cell (46).
Consider Claim 5. (original) The platform of Claim 1 further comprising at least one vehicle component mounting structure (43) at least one of integrally formed with and mounted to the main vehicle chassis structure, the at least one vehicle component mounting structure structured and operable to enable at least one vehicle component (motor drive system, Para 0002) to be mounted thereto during assembly of a lightweight vehicle utilizing the universal assembly platform.
Consider Claim 6. (original) The platform of Claim 1, wherein the main vehicle chassis structure is structured to be connectable to at least one of a front bulkhead (31) and a rear bulkhead.
Consider Claim 7. (original) A lightweight vehicle, said lightweight vehicle comprising: a universal assembly platform, the universal assembly platform comprising: a main vehicle chassis structure (4); a floorboard (6) disposed over a top of the main vehicle chassis structure and defining a floor surface of the lightweight vehicle; and at least one energy cell reservoir (between side frame plates 41) disposed below the floorboard. a front suspension (21) connected to the universal assembly platform; a rear suspension (axle for wheel 5) connected to the universal assembly platform; at least one prime mover energy cell (46) disposed within the at least one energy cell reservoir such that the at least one prime mover energy cell is disposed beneath the floorboard; 
Consider Claim 11. (original) The vehicle of Claim 7 further comprising at least one vehicle component mounting structure (43) at least one of formed within and mounted to the main vehicle chassis structure, the at least one vehicle component 
Consider Claim 12. (original) The vehicle of Claim 7, wherein the vehicle further comprises at least one of: a front bulkhead (31) mounted to the main vehicle chassis structure and to which the front suspension (21) is mounted, and a rear bulkhead mounted to the main vehicle chassis structure and to which the rear suspension is mounted.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022.  The examiner can normally be reached on 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRYAN A EVANS/Primary Examiner, Art Unit 3618